Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  the claim must end in a period.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  the claim must end in a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “light,” “medium,” and/or “heavy” in claims 1-3 and 6-7 are relative terms which render the claim indefinite. The terms “light,” “medium,” and/or “heavy” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, “light specific gravity blood component” is interpreted as blood plasma, “medium specific gravity blood component” is interpreted as buffy coat, and “heavy specific gravity blood component” is interpreted as red cell concentrate, as is shown in Figure 4.
Further regarding claim 1, “a bag storing the medium specific gravity blood component” renders the claim indefinite. It seems, from the specification and drawings, that the first bag that stores whole blood then becomes the bag storing the medium specific gravity blood component (see Fig. 3, whole blood in first bag 12 and Fig. 8, buffy coat in first bag 12) or, alternatively, the third bag is the bag storing the medium specific gravity blood component (see Fig. 15, buffy coat in first bag and Fig. 16, buffy coat from first bag is transferred to third bag). As “a bag storing the medium specific gravity blood component” suggests a different bag than the “a first bag” or the “a third bag,” it is confusing how the first bag or the third bag and the bag storing the medium specific gravity blood component are different bags when the disclosure and drawings suggest that either the first bag or the third bag are the same as the bag storing the medium specific gravity blood component. For examination purposes “a bag storing the medium specific gravity blood component” is interpreted as “the first bag or the third bag.” Additionally, the limitation “the bag” in line 20 renders the claim indefinite as it is unclear which bag is referred to, as there are multiple bags claimed. For examination purposes, “the bag” is interpreted as “the first or the third bag” that contains the buffy coat. 
Claims 2-7 are rejected as dependents of claim 1. 
The terms “light,” “medium,” and/or “heavy” in claims 8-9, 12, and 15 are relative terms which render the claim indefinite. The terms “light,” “medium,” and “heavy” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, “light specific gravity blood component” is interpreted as blood plasma, “medium specific gravity blood component” is interpreted as buffy coat, and “heavy specific gravity blood component” is interpreted as red cell concentrate, as is shown in Figure 4.
Further regarding claim 8, the limitation “a bag accommodating the medium specific gravity blood component” renders the claim indefinite. It seems, from the specification and drawings, that the first bag that stores whole blood then becomes the bag storing the medium specific gravity blood component (see Fig. 3, whole blood in first bag 12 and Fig. 8, buffy coat in first bag 12) or, alternatively, the third bag is the bag storing the medium specific gravity blood component (see Fig. 15, buffy coat in first bag and Fig. 16, buffy coat from first bag is transferred to third bag). As “a bag storing the medium specific gravity blood component” suggests a different bag than the “a first bag” or the “a third bag,” it is confusing how the first bag or the third bag and the bag storing the medium specific gravity blood component are different bags when the disclosure and drawings suggest that either the first bag or the third bag are the same as the bag storing the medium specific gravity blood component. For examination purposes “a bag storing the medium specific gravity blood component” is interpreted as “the first bag or the third bag” that contains the buffy coat. Additionally, the limitation “the bag” in lines 12 and 14 renders the claim indefinite as it is unclear which bag is referred to, as there are multiple bags claimed. For examination purposes, “the bag” is interpreted as “the first or the third bag” that contains the buffy coat. 
Furthermore, the limitation “the other one” in line 8 of claim 8 renders the claim indefinite, as it is unclear what “the other one” is being referred to. For examination purposes, “the other one” is interpreted as one of blood plasma or buffy coat. 
Claims 9-15 are rejected as dependents of claim 8.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art found is Hirabuki et al. (WO 2015/080918), which does not disclose the required fourth bag and added solution transferred and discharging the blood plasma remaining in the buffy coat to an outside of the bag that contains the buffy coat, and Beschel (US 5,836,934), which while disclosing a fourth bag with added solution, does not disclose the added solution transferred to the bag containing plasma and discharging the blood plasma remaining in the buffy coat to an outside of the bag that contains the buffy coat. In Applicant’s invention, centrifuging while adding the platelet added solution to the buffy coat allows for blood plasma in the buffy coat to be discharged with the platelet added solution, thereby obtaining a washed buffy coat having a low content rate of blood plasma (see specification of current application, para. 39).
Additionally, it does not seem that Sano (EP 2357012) reads on the claims, as Sano does not disclose the added solution transferred to the bag containing plasma and discharging the blood plasma remaining in the buffy coat to an outside of the bag that contains the buffy coat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781